COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        Angelina Guerrero v. Bertha G. Cardenas

Appellate case number:      01-20-00045-CV

Trial court case number:    2017-11430

Trial court:                270th District Court of Harris County

      Appellee, Bertha G. Cardenas, has filed an unopposed motion seeking to allow Ms.
Nadia Vredevelt to withdraw as attorney of record for appellee, substituting Mr. Levon G.
Hovnatanian as counsel on appeal. The motion is granted. See TEX. R. APP. P. 6.5(b),
(d).
       The Clerk of this Court is directed to note the withdrawal of Ms. Nadia Vredevelt
as counsel for appellee, and the appearance of Mr. Levon G. Hovnatanian as lead counsel
for appellee on the docket of this Court. See TEX. R. APP. P. 6.1.
       It is so ORDERED.

Judge’s signature: ____/s/ Evelyn V. Keyes______
                    Acting individually  Acting for the Court


Date: ___April 14, 2020____